Citation Nr: 9934701	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  94-41 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for irritable bowel syndrome and pyloric ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1942, and from February 3, 1945, to February 22, 
1945, with prisoner-of-war status from April 1942 to 
September 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that granted service connection for 
irritable bowel syndrome, and evaluated that disorder in 
conjunction with the veteran's previously service-connected 
pyloric ulcer as 30 percent disabling from July 19, 1993.  
The veteran expressed disagreement and perfected an appeal as 
to the evaluation assigned.  

The Board notes that in addition to the issue now before the 
Board, the veteran had previously perfected an appeal as to 
the issue of entitlement to an evaluation in excess of 10 
percent for pyloric ulcer, and the issue of entitlement to an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder.  As noted above, the issue of the evaluation for 
pyloric ulcer shall be considered as part and parcel to the 
evaluation of irritable bowel syndrome.  With respect to the 
evaluation assigned for post-traumatic stress disorder, it is 
noted that in the November 1998 rating decision, a 100 
percent evaluation was assigned for post-traumatic stress 
disorder.  Given that the award is the greatest benefit 
available, the issue is no longer in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's irritable bowel syndrome is manifested by 
modest evidence of alternating constipation and diarrhea, 
abdominal pain relieved by defecation.  
3.  The veteran's pyloric ulcer is manifested by reports of 
history only, and pylori gastritis now treated.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for irritable bowel 
syndrome with pyloric ulcer is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.7, 4.114, Part 
4, Diagnostic Codes, 7305, 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

In that regard, the Board notes that the RO has accumulated 
all records suggested by the veteran to be relevant to his 
claim, and that the veteran was afforded a VA 
gastrointestinal examination in August 1998.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claims and the VA 
has, therefore, fulfilled its obligation to assist him in the 
development of the facts of his case.  Further examination 
has not been shown to be necessary.

Factual Background

In November 1990, a VA esophagogastroduodenoscopy (EGD) 
study, resulted in a diagnosis of diffuse gastritis and a 
pyloric channel ulcer.  

In December 1990, the veteran filed a claim for service 
connection for an ulcer.  VA examination in September 1991 
included a complete review of the veteran's chart.  The 
examination noted the veteran to weigh 162 pounds.  A 
complete blood count found hemoglobin was 13.7 and hematocrit 
was 43.6.  The pertinent diagnoses were peptic ulcer disease 
with recurrent gastritis and H. Pylori, as noted on endoscopy 
and biopsy in November 1990, and borderline anemia, 
microcytic; and duodenitis.  

In a November 1991 rating decision, service connection was 
granted for pyloric ulcer disorder, and assigned a 
noncompensable evaluation from May 20, 1988, and a 10 percent 
evaluation from November 29, 1990.  The grant of service 
connection for that disability was based upon legislation 
dated May 20, 1988, that permitted recognition of service 
connection for a stomach ulcer on a presumptive basis for a 
former prisoner of war.  

VA outpatient treatment records reveal complaints of burning 
pain in the mid-abdomen in September 1992, and recurring 
epigastric burning sensations in March 1993.  EGD in January 
1993 was unremarkable.  

In October 1993, the veteran originated the current appeal by 
filing a claim for entitlement to service connection for 
irritable bowel syndrome.  Based upon this claim, the RO 
inferred an additional claim for an increased evaluation for 
service-connected pyloric ulcer.  

An April 1994 rating decision, denied the veterans claims 
based upon the foregoing record, and the lack of a diagnosis 
of irritable bowel syndrome.  

VA outpatient treatment records that in February 1994, the 
veteran complained of abdominal pain and heartburn over a 2 
month duration.  In March 1994, some of the veteran's 
abdominal complaints were speculated to be consistent with 
gastrointestinal reflex disease (GERD), while others were 
consistent with non-ulcer dyspepsia.  There was no evidence 
of gastrointestinal blood loss with a normal hematocrit and 
iron.  In June 1994, he underwent an upper endoscopy for 
evaluation of dyspepsia, with a resulting diagnosis of normal 
EGD, with no evidence of duodenitis, duodenal ulcers, 
gastritis, gastric ulcers, esophagitis, or esophageal 
varices.  

Upon VA examination in March 1995, the veteran was noted to 
weigh 165 pounds.  The veteran's build and state of nutrition 
appeared to the examiner to be normal.  The veteran claimed 
tenderness in the epigastric region.  There was no 
organomegaly.  Following examination, the pertinent diagnosis 
was a history of peptic ulcer disease, with no current 
evidence of peptic ulcers. The veteran was classified as 
having dyspepsia and gastrointestinal reflux.  Follow-up 
gastrointestinal examination two weeks later noted complaints 
of sharp pain throughout the abdomen and a past history of 
diarrhea of approximately 2 week duration.  Examination was 
normal with an assessment of an unclear etiology for 
abdominal pain, with possible peptic ulcer disease being 
unlikely; possible colonic source or gastrointestinal 
tuberculosis.  Follow-up colonoscopy revealed polyps in the 
cecum and colon, but otherwise normal.   

In November 1996, the veteran was hospitalized at the VA with 
a three day history of abdominal pain, nausea, and belching.  
He denied vomiting, diarrhea, melena, or bright red blood per 
rectum.  Following three day hospitalization, the discharge 
diagnosis was resolved partial small-bowel obstruction.  

Private treatment records reflect that the veteran received 
home health care from December 1996 through April 1997 for 
the purpose of providing the assessment and treatment of 
several disorder, including the assessment of signs and 
symptoms of small bowel obstruction.  In December 1996, the 
treatment notes indicated the veteran reporting several 
instances of epigastric pain.  In March 1997, the veteran 
reported diarrhea.  Upon discharge from home treatment in 
April 1997, it was noted, in terms of the veteran's 
gastrointestinal status, that there was no recurrence of 
bowel obstruction, and that the veteran had soft stools 
daily.  

VA outpatient treatment records through April 1998 reflect 
ongoing complaints and treatment for abdominal pain.  The 
veteran was seen in November 1997 for complaints of 
depression.  Examination revealed his weight to be 160 
pounds.  The findings included anemia, with hematocrit being 
30 the prior month.  In April 1998, the veteran reported that 
his stomach pain is improved but that he continued to have no 
appetite.  The veteran was noted to weigh 149.5 pounds, and 
reported that his normal weight was in the 160 pound range.  
Upon examination, the veteran complained of abdominal pain.  
Examination was negative.

Also in April 1998, the veteran was hospitalized for chronic 
renal insufficiency, following several weeks of malaise, 
nausea and vomiting.  He was also noted to have a history of 
gastroesophageal reflux disease (GERD) and peptic ulcer 
disease.  During the hospital course, the veteran was noted 
to have renal insufficiency, aortic insufficiency, chest 
pain, hypertension, and microcytic anemia.  The discharge 
diagnoses were chronic renal failure, dialysis dependent; 
moderate aortic insufficiency; chest pain, rule out 
myocardial infarction; and severe hypertension.

In August 1998, the veteran underwent a VA stomach, duodenum 
and peritoneal adhesions examination.  The report of 
examination stated that the veteran's case and records were 
being reviewed pertaining to the question of whether the 
veteran, who was noted to have post-traumatic stress disorder 
and pyloric ulcer, also has irritable bowel syndrome.  

The examiner disclosed that the veteran's VA Medical Center 
(VAMC) records and claims file had been reviewed.  To the 
examiner, it was clear that the veteran's primary intestinal 
complaint over many years has been epigastric pain of a 
burning nature.  The examiner reviewed the veteran's multiple 
upper and lower endoscopic procedures and radiological 
examinations, noting that in January  1983, EGD showed 
moderate proximal gastritis; in November 1990, diffuse 
gastritis with a pyloric channel ulcer and helicobacter pylon 
was shown on biopsy; in September 1991, he had an upper 
gastrointestinal x-ray which showed a sliding hiatal hernia 
and reflux to the mid esophagus; helicobacter infection was 
treated; and additional upper endoscopies in October 1993, 
and January 1994, no longer showed organisms present in the 
mucosa.  The examiner noted further, that the veteran's 
continued epigastric pain has been attributed to reflux 
either of acid or of bile, and that he has had some 
complaints over the years relating to his large bowel.  It 
was specifically noted that on November 22, 1993, the veteran 
complained of intermittent constipation with one bowel 
movement every three days and at that time the diagnosis of 
irritable bowel syndrome was considered; on May 9, 1994, he 
complained of bloating and pain after eating; and on November 
11, 1996, he was admitted to the VAMC and was found to have 
partial small bowel obstruction.  

The examiner stated that the veteran's additional intestinal 
problems include gallstones noted in 1987, confirmed in 1987 
and 1989, and again seen in 1996, and intermittent abdominal 
pain with elevation of amylase which has been attributed to 
pancreatitis presumably from passage of small gallstones.  It 
was further noted that intermittent colonoscopic examination 
showed adenomatous polyp, 1988, flexible sigmoidoscopy showed 
1+ internal hemorrhoids, and 1995, colonoscopy revealed five 
polyps, one of which was an adenomatous polyp and one of 
which was a tubular adenoma, the remainder were colonic 
mucosa. 

At the time of the examination, the veteran reported that he 
gets sharp pain in his abdomen which is worse when he is 
hungry.  He indicated that with onset of his chronic renal 
failure, he has had constipation most of the time with pain 
which is improved by defecation.  He also has diarrhea at 
some times.  He did not report any sensitivity to drinking 
milk and had not observed blood in his stools in recent 
months.

Upon examination, the veteran's abdomen was soft and 
nontender.  There were no enlarged organs palpable.  On 
rectal examination, the prostate bed was empty and there were 
no palpable masses within the rectum.  Stool was negative for 
occult blood.  No further diagnostic tests were ordered.

The resulting diagnoses included history of recurrent peptic 
ulcer disease and Helicobacter pylon gastritis, now treated; 
sliding hiatal hernia with esophageal reflux; internal 
hemorrhoids; history of adenomatous colon polyps; 
constipation related to chronic renal failure; and modest 
evidence of irritable bowel syndrome manifested by 
alternating constipation and diarrhea, abdominal pain 
relieved by defecation.

Analysis

As noted, it is the veteran's argument that his irritable 
bowel syndrome with pyloric ulcer are more disabling than is 
reflected by the evaluation currently assigned to those 
disorders.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
which is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  However, rating the same disability 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (1999).  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, whether 
or not they were raised by the veteran as well as the entire 
history of her disability in reaching its decision, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has been evaluated by the RO under Diagnostic 
Code 7305 with respect to his service-connected pyloric 
ulcer, and Diagnostic Code 7319 with respect to his service-
connected irritable bowel syndrome.  There are diseases of 
the digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain co-existing 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding (38 C.F.R. § 
4.14).  38 C.F.R. § 4.113 (1999).  

Under 38 C.F.R. § 4.114, a single evaluation is to be 
assigned under the diagnostic code which reflects the 
predominant disability picture, and ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined.  While the Board is 
prohibited by regulation from assigning separate disability 
evaluations under any of these diagnostic codes, 
consideration is given to whether assigning a rating under 
any of these codes might be more beneficial to the veteran.

Turning to the criteria applicable to irritable bowel 
syndrome, it is noted that under Diagnostic Code 7319, 
irritable colon syndrome, provides for a maximum evaluation 
of 30 percent for a severe condition, with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  A ten percent evaluation is 
warranted for a moderate condition, with frequent episodes of 
bowel disturbance with abdominal distress.  Given that 30 
percent is the highest evaluation for irritable colon 
syndrome under this diagnostic code, if the veteran is to be 
successful in his claim, manifestations of his service-
connected gastrointestinal disorder must meet or approximate 
the criteria for an increased evaluation under another 
applicable code.

Disability due to duodenal ulcer is rated under Diagnostic 
Code 7305 according to the following criteria:

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent 
evaluation.

Moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year warrants a 40 percent 
evaluation.

Moderate; recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration; or with 
continuous moderate manifestations warrants a 20 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1999).

According to a detailed review of the medical record, but 
particularly the very thorough review and assessment of the 
August 1998 gastrointestinal examination [Francisco v. Brown, 
7 Vet. App. 55, 58 (1994)], the veteran currently has or has 
had a myriad of gastrointestinal disorders, including a 
history of peptic ulcer disease and pylori gastritis, sliding 
hiatal hernia with esophageal reflux, internal hemorrhoids, 
history of adenomatous colon polyps, constipation related to 
chronic renal failure, small bowel obstruction, gallstones, 
and irritable bowel syndrome.  Significantly, service 
connection is only in effect for pyloric ulcers and irritable 
bowel syndrome.  The primary source of the veteran's 
intestinal complaints, that of epigastric pain of a burning 
nature has been attributed to reflux that has in turn been 
attributed to hiatal hernia.  Since service connection is not 
in effect for hiatal hernia, the symptoms associated with 
that disorder cannot be considered in the evaluation of the 
veteran's service-connected disorder.  The same would hold 
true for the veteran's hemorrhoids colon polyps, constipation 
related to chronic renal failure, and gallstones.  

The Board notes that anemia and complaints of weight loss 
have been shown in the veteran's records; however, such 
symptoms have not been attributed to ulcers or irritable 
bowel syndrome.  The veteran's ulcer disease has been 
described on more recent and on current examinations by 
history only, while the veteran's irritable bowel syndrome 
has been described as modest on current examination, 
manifested by alternating constipation and diarrhea, with 
abdominal pain relieved by defecation.  What has not been 
medically attributed to the veteran's service-connected 
irritable bowel syndrome with pyloric ulcer, are severe ulcer 
symptoms including periodic vomiting, recurrent hematemesis 
or melena, or symptoms that are less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, the criteria 
necessary for a 40 percent evaluation under Diagnostic Code 
7305.  Though the examiners have not specified the etiology 
of all of the veteran's gastrointestinal symptoms, there 
classification of pertinent disability as modest or present 
by history only intimates that they are no more than moderate 
in degree.  Essentially, the symptoms that can be 
attributable to the veteran's service-connected irritable 
bowel syndrome with pyloric ulcer have not met or 
approximated the requisite criteria for an increased 
evaluation any applicable diagnostic code, and the veteran's 
claim must be denied on that basis.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7306, 7319.  

In reaching its conclusions in this case, the Board has 
considered all of the provisions of Chapters 3 and 4 of 38 
C.F.R. (1999).  The Board has also considered the provisions 
of 38 C.F.R. § 4.7, which provide for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  As 
discussed above, the veteran's disability does not more 
closely approximate the criteria for the next higher 
evaluation.  The Board has been unable to find a basis under 
any other regulation, which would permit the allowance of a 
rating in excess of 30 percent for the veteran's service 
connected gastrointestinal disability.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome with pyloric ulcer is denied.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

